Citation Nr: 9931456	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-04 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's Section 306 pension was properly 
terminated effective January 1, 1997, due to excessive 
income. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to October 
1950.

This appeal arises from a March 1997 RO decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which terminated the veteran's entitlement 
to Section 306 pension benefits, effective January 1, 1997.


REMAND

The veteran essentially contends that the funds from his 
wife's annuity should not be considered in determining his 
countable income for entitlement to a permanent and total 
disability rating for pension purposes.

The veteran indicated, on his February 1998 substantive 
appeal, that he wished to personally appear at a hearing 
before a Member of the Board at the Detroit RO.  A March 1998 
letter was sent the veteran from the RO, together with a form 
for requesting a change in that request, if the veteran so 
desired.  The veteran returned that form, dated in April 
1998, indicating that he waived his right to an in-person 
hearing, and requested a video conference hearing at the RO 
before a Member of the Board sitting in Washington, D.C.

A letter from the RO to the veteran, dated in August 1998, 
informed him the video conference hearing had been scheduled 
for September 14, 1998, at the Detroit RO, and informed him 
of the necessary procedures to be undertaken if he could not 
appear for this hearing for good cause, and wished to 
reschedule the hearing.  Evidence in the file reveals the 
veteran failed to appear for that scheduled hearing.

A letter was received at the RO, from the veteran's 
representative, on September 22, 1998, informing the RO that 
the veteran was unable to attend the hearing because he was 
involved in an automobile accident.  That letter indicated 
the veteran would still like to appear for a hearing and 
requested the hearing be rescheduled.  It is apparent that 
the veteran's failure to appear was with good cause and the 
cause of the failure to appear arose under such circumstances 
that a timely request for postponement could not have been 
submitted prior to the scheduled hearing date.  Accordingly, 
the veteran's claim must be remanded to the RO to schedule 
another video conference hearing.  38 C.F.R. § 20.702(d) 
(1999)  
Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
video conference hearing at the RO before 
a Member of the Board sitting in 
Washington, D.C.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the video conference hearing, and a copy 
of the notification letter should be 
associated with the claims file.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


